                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION


SHARON MORRISON,

      Plaintiff,

v.                                                       Case No: 8:18-cv-2948-T-30JSS

RELIANCE STANDARD LIFE
INSURANCE COMPANY,

      Defendant.


                                           ORDER

      THIS CAUSE came on for consideration upon the Report and Recommendation

submitted by Magistrate Judge Julie S. Sneed (Dkt. 6). The Court notes that neither party

filed written objections to the Report and Recommendation and the time for filing such

objections has elapsed.

      After careful consideration of the Report and Recommendation of the Magistrate

Judge in conjunction with an independent examination of the file, the Court is of the

opinion that the Magistrate Judge’s Report and Recommendation should be adopted,

confirmed, and approved in all respects.

      ACCORDINGLY, it is therefore, ORDERED AND ADJUDGED:

      1.     The Report and Recommendation (Dkt. 6) of the Magistrate Judge is

             adopted, confirmed, and approved in all respects and is made a part of this

             order for all purposes, including appellate review.
      2.     Plaintiff’s Motion to Remand (Dkt. 3) is denied.

      3.     Defendant shall file its answer within 14 days of the date of this Order.

      DONE and ORDERED in Tampa, Florida, this 24th day of April, 2019.




Copies Furnished To:
Counsel/Parties of Record




                                            2
